Grant, C. J.
Defendant was the treasurer of the village of Sanilac Center for the year 1897, and had a warrant for the collection of taxes, valid upon its face. He levied upon personal property to satisfy a tax assessed against the. plaintiff. Plaintiff brought this action of replevin, claiming the right to go behind the warrant and show the invalidity of the tax. The court entered judgment for the defendant. The suit is within the expressed prohibition of the statute, and cannot be maintained. 2 How. Stat. § 8318; Boyce v. Peterson, 84 Mich. 490; Curtiss v. Witt, 110 Mich. 131. This case is not within the few which have sustained the action of replevin when the tax was not levied in pursuance of any law of this State. These cases will be found cited, and the distinction shown, in Curtiss v. Witt.
Judgment affirmed.
The other Justices concurred.